CHIEF JUSTICE BENDER,
dissenting.
{ 22 The majority holds that the accused's due process right to a fair trial, which includes the presumption of innocence, is not violated when jurors are selected anonymously. The majority reasons that where the parties have been given appropriate juror name and identifying information, the need to protect juror privacy trumps the accused's guarantee of a fair trial. Although the need to protect a juror's privacy is an important concern, absent special facts germane to the particular case, it should not take precedence over the accused's fundamental right to a fair trial, which includes the presumption of inno*227cence. Referring to jurors during the selection process by number telegraphs the not-so-subtle message to the jury that the accused is dangerous and a threat to society. Instructions by the court to the contrary rarely undo the damage done to an accused's right to a fair trial, and this practice should be resorted to only when absolutely necessary to protect juror safety and private information. Anonymous juries should be the rare exception to the rule requiring full jury identification. The trial court stated that referring to jurors by number was its routine practice and here, it was done without providing reasons specific to this case. In my view, the use of an anonymous jury undermined Perez's right to a fair trial and unconstitutionally impacted his fundamental right to have the jury accord him the full protections of the presumption of innocence to which he was entitled. Hence, I respectfully dissent and would reverse Perez's conviction and remand for a new trial.
J.
123 At a pretrial conference, the trial court advised the parties that it was the court's routine policy to refer to jurors by number. Defense counsel objected, in part because the practice of referring to jurors by number was only appropriate when there had been "alleged threats to witnesses or jurors," and this practice implied to the jurors that Perez was dangerous. This objection was overruled. Perez and his attorneys received juror questionnaires that identified jurors by name and contained juror background information. During the selection process, the trial court and counsel both referred to each juror by number because, as the trial court stated, referring to jurors by number was needed to respect jurors' privacy. The court gave no other reason for this practice.
IL.
«[ 24 American jurisprudence places a fundamental emphasis on the presumption of innocence as necessary to an accused's due process guarantee of a fair trial. "Our criminal justice system is based upon the profound principle that a defendant is entitled to the presumption of innocence." People v. Martinez, 970 P.2d 469, 472 (Colo.1998). The presumption of innocence is "the undoubted law, axiomatic and elementary, and its enforeement lies at the foundation of the administration of our criminal law." Estelle v. Williams, 425 U.S. 501, 503, 96 S.Ct. 1691, 48 L.Ed.2d 126 (1976) (quoting Coffin v. United States, 156 U.S. 432, 453, 15 S.Ct. 394, 39 L.Ed. 481 (1895)).8 This fundamental concept must not be diminished. "Honoring the presumption of innocence is often difficult; sometimes we must pay substantial social costs as a result of our commitment to the values we espouse. But at the end of the day the presumption of innocence protects the innocent; the shortcuts we take with those whom we believe to be guilty injure only those wrongfully accused and, ultimately, ourselves." United States v. Salerno, 481 U.S. 739, 767, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987) (Marshall, J., dissenting).
25 "An anonymous jury raises the specter that the defendant is a dangerous person from whom the jurors must be protected" *228and undermines the accused's right to the presumption of innocence. United States v. Ross, 33 F.3d 1507, 1519 (11th Cir.1994).9 Most federal courts hold that a court may not impanel an anonymous jury unless the court first finds there is a specific reason rooted in the case before it and concludes that the jury needs protection from interference or harm. After making such findings, the trial court must instruct the jury to protect the accused's right to the presumption of innocence and a fair trial. See, eg., United States v. Dinkins, 691 F.3d 858, 372 (4th Cir.2012), cert. denied, - U.S. -, 133 S.Ct. 1278, 185 L.Ed.2d 214 (2013).10 Even then, explanations concerning the use of an all-numbers jury pose a challenging task to protect the defendant's due process rights. "It is difficult to conceive of instructions which could be truthful and efficacious" in informing jurors that they should not infer anything about the defendant's guilt from being identified by number. State v. Accetturo, 261 N.J.Super. 487, 619 A.2d 272, 273 (Law Div. 1992).
126 The majority draws upon a line of cases to support its view that when the parties receive jurors' identifying information, referring to jurors by number during jury selection does not violate an accused's right to a fair trial.11 Maj. op. 1183. In other words, a numbers jury is not the same practice as having a completely anonymous jury. However, there exists a contrary view of authorities that condemn this practice because it violates the accused's presumption of innocence and guarantee of a fair trial. These jurisdictions make no distinction between the concept of a numbers jury and a completely anonymous jury because either way harm to the presumption of innocence occurs. See Tucker, ¶ 11 ("IIH restrictions are placed on juror identification or information, due process concerns are raised.").
T 27 The highest courts of Oregon, Wisconsin, Kansas, and Nebraska have all held that absent compelling reasons, referring to jurors by number during jury selection endangers the accused's presumption of innocence. These courts follow the procedure that trial courts must make an individualized determination that the jury needs protection whenever a court withholds any juror information because "[slerious concerns regarding a defendant's presumption of innocence are raised when juror information is restricted." Tucker, ¶¶ 18-21; see also State v. Brown, 280 Kan. 65, 118 P.3d 1273, 1231 (2005) (withholding juror information undermines a defendant's presumption of innocence and his right to a fair trial); State v. Rogers, 352 Or. 510, 288 P.3d 544, 562 (2012) (stating that a "generalized desire to protect the anonymity of all jurors in all cases" is inadequate to justify empaneling a numbers jury, and the trial court must make findings of fact about a particular case before referring to a jury by number) (quoting State v. Sundberg, 349 Or. 608, 247 P.3d 1213, 1221 (2011)); Sandoval, 788 N.W.2d at 195 ("[There is a risk that potential jurors will interpret the anonymity as an indication that the court believes the defendant is dangerous.").
128 As one commentator has noted: "[If jurors conflate anonymity with a criminal defendant's dangerousness, the right to a fair trial is eviscerated."12 This observation of human nature rings true. The use of anony*229mous juries telegraphs implicitly-if not explicitly-that the accused is dangerous, which in turn undermines the accused's right to the presumption of innocence and the accused's due process guarantee of a fair trial.13 Hence, I respectfully dissent and would reverse Perez's conviction and remand for a new trial.

. The following represents a modest sample: The burden of proof in criminal cases "provides concrete substance for the presumption of innocence." In re Winship, 397 U.S. 358, 363, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970). "One of the rightful boasts of Western civilization is that the State has the burden of establishing guilt solely on the basis of evidence produced in court and under circumstances assuring an accused all the safeguards of a fair procedure." Irvin v. Dowd, 366 U.S. 717, 729, 81 S.Ct. 1639, 6 L.Ed.2d 751 (1961) (Frankfurter, J., concurring). The notion that it is the duty of the government to establish guilt beyond a reasonable doubt is "basic in our law" and is a "requirement and a safeguard of due process of law." Leland v. Oregon, 343 U.S. 790, 803, 72 S.Ct. 1002, 96 L.Ed. 1302 (1952) (Frankfurter, J., dissenting). In order to overcome the presumption of innocence, a defendant must be "found guilty via a process replete with substantial procedural safeguards." Utz v. Cullinane, 520 F.2d 467, 478 (D.C.Cir.1975). Society is willing to take the calculated risk that a guilty person will be acquitted because it regards the conviction of innocent people so objectionable. Reynolds v. United States, 238 F.2d 460, 463 (9th Cir.1956). The concept of the presumption of innocence "is not to be minimized or to be denied to a defendant." People v. Hill, 182 Colo. 253, 257, 512 P.2d 257, 259 (1973). The presumption of innocence is one of the "basic concepts" fundamental to a fair criminal trial. People ex rel. Juhan v. Dist. Court, 165 Colo. 253, 257, 439 P.2d 741, 743 (1968).


. Some courts have made a distinction between a completely "anonymous jury" and a "numbers jury." A completely anonymous jury is one selected whose identifying information has been withheld from the parties. United States v. Morales, 655 F.3d 608, 620 (7th Cir.2011). A "numbers jury" is one in which the names are withheld during the jury selection process but not from the parties. See State v. Tucker, 2003 WI 12, ¶ 11, 259 Wis.2d 484, 657 N.W.2d 374; State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172, 195 (2010).


. See also United States v. DeLuca, 137 F.3d 24, 31 (1st Cir.1998); United States v. Paccione, 949 F.2d 1183, 1192 (2d Cir.1991); United States v. Krout, 66 F.3d 1420, 1427 (5th Cir.1995); United States v. Talley, 164 F.3d 989, 1001 (6th Cir.1999); United States v. Shryock, 342 F.3d 948, 971 (9th Cir.2003); Ross, 33 F.3d at 1520; United States v. Edmond, 52 F.3d 1080, 1090 (D.C.Cir.1995) (per curiam).


. See People v. Goodwin, 59 Cal.App.4th 1084, 69 Cal.Rptr.2d 576, 579-80 (1997); People v. Williams, 241 Mich.App. 519, 616 N.W.2d 710, 713 (2000).


. Christopher Keleher, The Repercussions of Anonymous Juries, 44 U.S.F.L.Rev,. 531, 532 (2010).


. "The empanelment of an anonymous jury triggers due process scrutiny because this practice is likely to taint the jurors' opinion of the defendant, thereby burdening the presumption of innocence." Com. v. Angiulo, 415 Mass. 502, 615 N.E.2d 155, 171 (1993). "The contention that juror anonymity poses no danger to the presumption of innocence is, to say the least, disingenuous." Abraham Abramovsky & Jonathan I. Edelstein, Anonymous Juries: In Exigent Circumstances Only, 13 St. John's J. Legal Comment 457, 470 (1999).